DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, claims 1-3 (Figure 4), directed to an apparatus for distributing gas that includes sealing member;
Species 2, claims 1, 2, and 4-6 (Figures 3-5), directed to an apparatus for distributing gas that includes the second gas buffering member of the 15first gas injection module is provided with a plurality of communication holes being communicated with the first gas buffering space of the first gas injection module;
Species 3, claims 1, 2, 7-10, and 15-17 (Figures 7-9), directed to an apparatus for distributing gas that includes a first gas injection member disposed inside the second gas buffering member of the first gas injection module;
Species 4, claims 1, 2, and 11 (Figure 10), directed to an apparatus for distributing gas that includes some gas passages are grouped into a plurality of gas passage groups;
Species 5, claims 1, 12, 15, and 18 (Figure 11), directed to an apparatus for distributing gas that includes one side of each of some gas passages among the plurality of gas passages is communicated with the second gas buffering space of the first gas injection module, and the other side of each of some gas passages is closed;  
Species 6, claims 1, 13-15, 19, and 20 (Figure 12) directed to an apparatus for distributing gas that includes a first/second gas injection member 
Species 7 shown in Figures 13-15, directed to an apparatus for distributing gas that includes a body including a first plurality of gas passages connected with a plurality of gas distribution holes for distributing processing gas and second plurality of gas passages connected with a plurality of gas distribution holes for distributing processing gas; and
The species are independent or distinct because, as discussed above, the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   
 (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716